DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments and amendments, filed 05/04/2021, with respect to previous 35 USC §112(b) rejection have been fully considered and are persuasive. Cancelation of the rejected claim has rendered the previous rejection moot.

Applicant's arguments, filed 05/04/2021, with respect to the previous 35 USC §103 rejection have been fully considered but they are not persuasive. Applicant argues that the claimed methods provide unanticipated benefits, specifically, w.r.t. spray application.
The reason or motivation to modify the reference may often suggest what the inventor has done, but for a different purpose or to solve a different problem. It is not necessary that the prior art suggest the combination to achieve the same advantage or result discovered by applicant. See MPEP §2143.
In this case, NPL Kaelin suggests better uniformity using gels than liquid solutions of metal halides.

Applicant's arguments, filed 05/04/2021, with respect to the previous 35 USC §103 rejection have been fully considered but they are not persuasive. Applicant argues long-felt and un-met need.
Long-felt need requires 1) the need must have been a persistent one that was recognized by those of ordinary skill in the art, 2) the long-felt need must not have been satisfied by another before the invention by applicant, and 3) the invention must in fact satisfy the long-felt need. See MPEP §716.04.
While 2) and 3) appear to be met (the former insofar as the problem is at least recognized by NPL Niles, the latter as evidenced by the instant specification), 1) does not appear to be met. There is no evidence of the failure of others to the issue of obviousness, nor is there any evidence of prior unsuccessful attempts to do meet said long-felt need. See MPEP §716.04.

Applicant's arguments, filed 05/04/2021, with respect to the previous 35 USC §103 rejection have been fully considered but they are not persuasive. Applicant argues that Hunt pertains to liquids, and that the office has not established a motivation to combine the disclosures of Hunt and Kaelin to suggest the claimed method.
Yes, it is clear that Hunt pertains to processes using liquids. The examiner even acknowledges this.
However, the prior art, NPL Niles’, already acknowledges the instant specification’s problem: CdCl2 may be non-uniform when applied by solution methods.
Such a teaching suggests looking for prior art remedies to this and/or similar problems. Niles teaches halide salts in methanol, hence, there is a nexus between the problem acknowledged by NPL Niles and the solution suggested by NPL Kaelin.
NPL Kaelin suggests that ethylcellulose addition to form pastes, i.e. metal chloride pastes, can prevent deteriorate[d] non-local film stoichiometry, which is a remedy to the problem noted by NPL Niles. In other words, the prior art already acknowledges that pastes can provide better uniformity, i.e. fewer irregularities and more uniform thickness, compared to liquid solutions.

Applicant's arguments, filed 05/04/2021, with respect to the previous 35 USC §103 rejection have been fully considered but they are not persuasive. Applicant argues there is no reasonable expectation of success due to Kaelin noting “large variations in grain size” and “many aspects of the conversion reaction from the precursors to the CIGS compound remain unclear.”
The “uncertainties” noted by Kaelin, and reiterated by the applicant, are in the further processing of precursors and/or characterization of the further processed film in general. Is this relevant to the particular portions of the cited reference by the examiner? No.

Claim Objections
Claim 33 is objected to because of the following informalities:
Claim 33 was previously canceled. While a previously deleted claim may be reinstated, it should be reinstated with a new claim number. See MPEP §147 and 37 CFR 1.121(c)(5).
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim 1, 7-12, 14-15, 19, and 32 are rejected under 35 U.S.C. 103 as being unpatentable over Hunt, et al., US 2011/0315221 A1, in view of Niles, et al., "Chemical reactivity of CdCl2 wet-deposited on CdTe films studied by X-ray photoelectron spectroscopy." Applied Surface Science 136.3 (1998): 221-229, and Kaelin, et al. "Low-cost CIGS solar cells by paste coating and selenization." Thin Solid Films 480 (2005): 486-490.

Claim 1. Hunt teaches a method for annealing an absorber layer, comprising:
contacting a surface of the absorber layer with an annealing material (depositing ink including CdCl2 on CdTe layer; see ¶41 and Fig. 4) wherein:
the absorber layer comprises cadmium and tellurium (CdTe layer 132);
the annealing material comprises cadmium chloride (see ¶41)
and annealing the absorber layer with the annealing material in contact with the surface of the absorber layer (performing thermal treatment; see Fig. 4 and ¶¶41-42).
Hunt does not teach the annealing material is provided as a gel, and comprises a thickening agent, wherein a viscosity of the gel of the annealing material is greater than or equal to 5 millipascal seconds.
However, Hunt notes that the liquid ink that includes CdCl2 may be printed or roller coated onto layer 132; the liquid ink may comprise CdCl2 in methanol (see ¶¶41-42).
Niles teaches that when CdCl2 in methanol is dried onto CdTe, the residue is known to cover the surface but have a non-uniform thickness (see §3); Niles uses a dip method to coat CdCl2, after which the methanol is dried (see §2). Hence, the prior art appears to acknowledge the problem identified in the instant specification (instant specification, ¶48).
Kaelin teaches a method of forming films using a printing method; while the films are of different materials than those described by Hunt and Niles, there is some similarity as the films contain metal halides dissolved in methanol (see §2). Kaelin notes that during coating, evaporation of the solvent leads to crystallization of halide salts, which can deteriorate local film stoichiometry (see §4); this is similar to the problem observed by Niles with CdCl2 in methanol. Kaelin uses a binder of ethylcellulose in pentanol, which has a viscosity of 30-50 mPa∙s before addition to the precursor solution, in order to obtain a film with a higher viscosity; Kaelin’s paste can be broadly construed as a thickening agent which forms a paste, and Kaelin’s use of paste appears equivalent to the instant specification’s use description of gel (see §2).
At the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have the annealing material [be] provided as a gel, and comprise a thickening agent, in order to prevent crystallization of halide salts, which can deteriorate local film stoichiometry.
Additionally, at the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have a viscosity of the gel of the annealing material is greater than or equal to 5 millipascal seconds, as Kaelin suggests the precise viscosity is optimized to have a suitable rheology for the chosen printing method.

Claim 7. Modified Hunt teaches or suggests the method of claim 1, comprising transforming the gel of the annealing material into a film of the annealing material by heating the gel of the annealing material, prior to annealing the absorber layer (solvent in liquid ink is evaporated prior to second heat treatment; see ¶¶42-43).  

Claim 8. Modified Hunt teaches or suggests the method of claim 7, but not explicitly wherein the gel is heated to a temperature greater than or equal to 30 ºC and less than or equal to 60 ºC.  
However, Hunt teaches evaporating the solvent to form the layer (solvent in liquid ink is evaporated prior to second heat treatment; see ¶¶42-43). Additionally, differences in temperature will not support patentability, as one of ordinary skill in the art would have determined of the optimum or workable ranges by routine experimentation, unless there is evidence indicating such temperature is critical. See MPEP §2144.05 II.
Therefore, at the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have the gel be heated to a temperature greater than or equal to 30 ºC and less than or equal to 60 ºC, as this would have been the determination of the optimum or workable ranges by routine experimentation, in this case, evaporation of methanol. 

Claim 9. Modified Hunt teaches or suggests the method of claim 7, but not explicitly wherein a dosage of the film of the annealing material is greater than or equal to 0.15 mg/cm2.  
However, Hunt suggests a concentration of CdCl2 in a range of 1-20% of the mass of CdTe (see ¶35). Hunt also suggests the CdTe layer has a thickness ranging from 0.5 to 5 µm, which, for a density of 5.85 g/cm3, assuming same density of polycrystalline CdTe as bulk CdTe, giving a CdTe loading of 0.3 to 3 mg/cm2. Thus, the concentration of CdCl2 ranges from 0.003 mg/cm2 to 0.6 mg/cm2.
Overlapping ranges are prima facie evidence of obviousness, absent a showing of criticality. See MPEP §2144.05.
At the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have a dosage of the film of the annealing material is greater than or equal to 0.15 mg/cm2, as this would have been the selection of the portion of the prior art range corresponding to the claimed range.
Additionally or alternatively, at the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have a dosage of the film of the annealing material is greater than or equal to 0.15 mg/cm2, in order to optimize the CdCl2 loading for a given thickness of the CdTe layer.
un

Claim 10. Modified Hunt teaches or suggests the method of claim 7, but not explicitly wherein a ratio of the cadmium chloride to the thickening agent in the film of the annealing material, by weight, is greater than or equal to 1 to 1.  
However, Kaelin suggests the concentration of metal ions, which is related to the total weight of the metal ions per given volume of solution, affects the thickness of the deposited layer (see §3.1). Likewise, the weight of ethylcellulose affects the rheology of the resulting film for the desired printing application (see §2). Therefore, one of ordinary skill in the art would have optimized the weight of metal ions, and the weight of the thickening agent, in order to achieve the desired thickness, and thus loading, of CdCl2 (see Hunt, ¶35) and viscosity of the paste.
Therefore, at the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have a ratio of the cadmium chloride to the thickening agent in the film of the annealing material, by weight, is greater than or equal to 1 to 1 in order to achieve the desired viscosity of the paste while achieving the desired thickness of the printed paste, in order to achieve the desired CdCl2 loading.

Claim 11. Modified Hunt teaches or suggests the method of claim 1, comprising:
mixing a solution of the annealing material at a mixing temperature (mixing metal salts with methanol; see Kaelin, §2);
and transforming the solution of the annealing material into the gel of the annealing material, before the surface of the absorber layer is contacted with the gel of the annealing material (adding ethylcellulose solution to solution of metal salts with methanol to form a paste; see Kaelin, §2), wherein:
the gel of the annealing material is at an application temperature (necessarily so).  
Modified Hunt does not teach the application temperature is less than the mixing temperature. However, differences in temperature will not support patentability, as one of ordinary skill in the art would have determined of the optimum or workable ranges by routine experimentation, unless there is evidence indicating such temperature is critical. See MPEP §2144.05 II.
Therefore, at the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have the application temperature be less than the mixing temperature, as this would have been the determination of the optimum or workable ranges by routine experimentation. 

Claim 12. Modified Hunt teaches or suggests the method of claim 1, but not explicitly wherein a ratio of the cadmium chloride to the thickening agent in the gel of the annealing material, by weight, is greater than or equal to 1 to 1.  
However, Kaelin suggests the concentration of metal ions, which is related to the total weight of the metal ions per given volume of solution, affects the thickness of the deposited layer (see §3.1). Likewise, the weight of ethylcellulose affects the rheology of the resulting film for the desired printing application (see §2). Therefore, one of ordinary skill in the art would have optimized the weight of metal ions, and the weight of the thickening agent, in order to achieve the desired thickness, and thus loading, of CdCl2 (see Hunt, ¶35) and viscosity of the paste.
Therefore, at the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have a ratio of the cadmium chloride to the thickening agent in the film of the annealing material, by weight, is greater than or equal to 1 to 1 in order to achieve the desired viscosity of the paste while achieving the desired thickness of the printed paste, in order to achieve the desired CdCl2 loading.

Claim 14. Modified Hunt teaches or suggests the method of claim 1, but not explicitly wherein the absorber layer is annealed at a temperature between 350 ºC and 650 ºC for between 5 minutes and 60 minutes.
However, Hunt suggests the second thermal treatment 104 is performed at a temperature ranging from 300 ºC to 450 ºC at a time period ranging from 1 minute to 30 minutes (see ¶43).
Differences in temperature will not support patentability, as one of ordinary skill in the art would have determined of the optimum or workable ranges by routine experimentation, unless there is evidence indicating such temperature is critical. See MPEP §2144.05 II.
Therefore, at the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have the absorber layer is annealed at a temperature between 350 ºC and 650 ºC for between 5 minutes and 60 minutes, as this would have been the determination of the optimum or workable ranges by routine experimentation. 

Claim 15. Modified Hunt teaches or suggests the method of claim 1, but not wherein the thickening agent is Methyl Cellulose.  
Instead, Kaelin teaches ethyl cellulose, which would be a homolog of methyl cellulose. Compounds which are homologs (compounds differing regularly by the successive addition of the same chemical group, e.g., by -CH2- groups) are generally of sufficiently close structural similarity that there is a presumed expectation that such compounds possess similar properties. See MPEP §2144.09.
Therefore, at the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have the thickening agent be methyl cellulose, as Kaelin suggests ethyl cellulose is an appropriate thickening agent, and methyl cellulose, the homology, is of sufficiently close structural similarity that there is a presumed expectation it would possess similar properties.

Claim 19. Hunt teaches a partially formed photovoltaic device (see Hunt, Fig. 4, top) comprising:
an absorber layer comprising cadmium and tellurium (CdTe absorber 132);
and a film of annealing material directly in contact with a surface of the absorber layer (CdCl2-containing ink 151), wherein:
the film of the annealing material comprises cadmium chloride and a thickening agent.  
Hunt does not teach the film of the annealing material comprises a thickening agent.
However, Hunt notes that the liquid ink that includes CdCl2 may be printed or roller coated onto layer 132; the liquid ink may comprise CdCl2 in methanol (see ¶¶41-42).
Niles teaches that when CdCl2 in methanol is dried onto CdTe, the residue is known to cover the surface but have a non-uniform thickness (see §3); Niles uses a dip method to coat CdCl2, after which the methanol is dried (see §2).
Kaelin teaches a method of forming films using a printing method; while the films are of different materials than those described by Hunt and Niles, there is some similarity as the films contain metal halides dissolved in methanol (see §2). Kaelin notes that during coating, evaporation of the solvent leads to crystallization of halide salts, which can deteriorate local film stoichiometry (see §4); this is similar to the problem observed by Niles. Kaelin uses a binder of ethylcellulose in pentanol, which has a viscosity of 30-50 mPa s before addition to the precursor, in order to obtain a film with a higher viscosity; Kaelin’s paste can be broadly construed as a thickening agent which forms a paste, which appears equivalent to the claimed gel (see §2).
At the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have the annealing material comprise a thickening agent, in order to prevent crystallization of halide salts, which can deteriorate local film stoichiometry.
Hunt does not teach a dosage of the film of the annealing material is greater than or equal to 0.15 mg/cm2.
However, Hunt suggests a concentration of CdCl2 in a range of 1-20% of the mass of CdTe (see ¶35). Hunt also suggests the CdTe layer has a thickness ranging from 0.5 to 5 µm, which, for a density of 5.85 g/cm3, assuming same density of polycrystalline CdTe as bulk CdTe, giving a CdTe loading of 0.3 to 3 mg/cm2. Thus, the concentration of CdCl2 ranges from 0.003 mg/cm2to 0.6 mg/cm2.
Overlapping ranges are prima facie evidence of obviousness, absent a showing of criticality. See MPEP §2144.05.
At the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have a dosage of the film of the annealing material is greater than or equal to 0.15 mg/cm2, as this would have been the selection of the portion of the prior art range corresponding to the claimed range.
Additionally or alternatively, at the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have a dosage of the film of the annealing material is greater than or equal to 0.15 mg/cm2, in order to optimize the CdCl2 loading for a given thickness of the CdTe layer.
Hunt does not teach a ratio of the cadmium chloride to the thickening agent in the film of the annealing material, by weight, is greater than or equal to 0.1 to 1.
However, Kaelin suggests the concentration of metal ions, which is related to the total weight of the metal ions per given volume of solution, affects the thickness of the deposited layer (see §3.1). Likewise, the weight of ethylcellulose affects the rheology of the resulting film for the desired printing application (see §2). Therefore, one of ordinary skill in the art would have optimized the weight of metal ions, and the weight of the thickening agent, in order to achieve the desired thickness, and thus loading, of CdCl2 (see Hunt, ¶35) and viscosity of the paste.
Therefore, at the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have a ratio of the cadmium chloride to the thickening agent in the film of the annealing material, by weight, is greater than or equal to 1 to 1 in order to achieve the desired viscosity of the paste while achieving the desired thickness of the printed paste, in order to achieve the desired CdCl2 loading.

Claim 32. Modified Hunt teaches or suggests the partially formed photovoltaic device of claim 19, but not explicitly wherein the thickening agent is Methyl Cellulose.  
Instead, Kaelin teaches ethyl cellulose, which would be a homolog of methyl cellulose. Compounds which are homologs (compounds differing regularly by the successive addition of the same chemical group, e.g., by -CH2- groups) are generally of sufficiently close structural similarity that there is a presumed expectation that such compounds possess similar properties. See MPEP §2144.09.
Therefore, at the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have the thickening agent be methyl cellulose, as Kaelin suggests ethyl cellulose is an appropriate thickening agent, and methyl cellulose, the homology, is of sufficiently close structural similarity that there is a presumed expectation it would possess similar properties.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Hunt, et al., US 2011/0315221 A1, in view of Niles, et al., "Chemical reactivity of CdCl2 wet-deposited on CdTe films studied by X-ray photoelectron spectroscopy." Applied Surface Science 136.3 (1998): 221-229, and Kaelin, et al. "Low-cost CIGS solar cells by paste coating and selenization." Thin Solid Films 480 (2005): 486-490, as applied to claim 1, above, and further in view of de Vos, et al., US 2017/0008022 A1.

Claim 2. Modified Hunt teaches or suggests the method of claim 1, but not comprising:
measuring the gel of the annealing material with a material sensor; communicating a signal to one or more processors communicatively coupled to the material sensor, wherein the signal is indicative of the viscosity of the gel of the annealing material; and determining, automatically with the one or more processors, the density of the gel of the annealing material, wherein the surface of the absorber layer is contacted when the viscosity of the gel of the annealing material is greater than or equal to 5 millipascal seconds.  
deVos teaches a thin-film coating applicator comprising: measuring a change of the coating solution with a material sensor; communicating a signal to one or more processors communicatively coupled to the material sensor, wherein the signal is indicative of the viscosity of the gel of the annealing material; and determining, automatically with the one or more processors, the density of the gel of the annealing material, wherein the surface of the absorber layer is contacted when the viscosity of the gel of the annealing material is of the correct consistency, i.e. neither too thin nor too thick (see ¶¶95-97). This allows the automation of coating (see ¶13).
Therefore, at the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have the method comprise: measuring the gel of the annealing material with a material sensor; communicating a signal to one or more processors communicatively coupled to the material sensor, wherein the signal is indicative of the viscosity of the gel of the annealing material; and determining, automatically with the one or more processors, the density of the gel of the annealing material, wherein the surface of the absorber layer is contacted when the viscosity of the gel of the annealing material is greater than or equal to 5 millipascal seconds in order to allow automation of coating.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Hunt, et al., US 2011/0315221 A1, in view of Niles, et al., "Chemical reactivity of CdCl2 wet-deposited on CdTe films studied by X-ray photoelectron spectroscopy." Applied Surface Science 136.3 (1998): 221-229, and Kaelin, et al. "Low-cost CIGS solar cells by paste coating and selenization." Thin Solid Films 480 (2005): 486-490, as applied to claim 1, above, and further in view of Rebstock, US 2012/0258240 A1.

Claim 5. Modified Hunt teaches or suggests the method of claim 1, but not explicitly wherein the surface of the absorber layer is directly contacted with an application roller. However, Hunt teaches roll-coating in general (see ¶4).
Rebstock teaches a method and apparatus for roll-on coating; Rebstock further teaches that the roll-on coating process can deposit a passivation or dopant layer where dopants then diffuse into the substrate after an anneal (see ¶4), and can be used to form CdCl2 (see ¶35). Rebstock further teaches the rollers contact a substrate surface to transfer fluid on the roller surface to form a coating layer, a plain reading suggesting direct contact (see ¶5).
Therefore, at the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have the surface of the absorber layer is directly contacted with an application roller in order to transfer the fluid to the substrate, as Rebstock suggests this allows transfer of substances such as CdCl2.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Hunt, et al., US 2011/0315221 A1, in view of Niles, et al., "Chemical reactivity of CdCl2 wet-deposited on CdTe films studied by X-ray photoelectron spectroscopy." Applied Surface Science 136.3 (1998): 221-229, Kaelin, et al. "Low-cost CIGS solar cells by paste coating and selenization." Thin Solid Films 480 (2005): 486-490, and Rebstock, US 2012/0258240 A1, as applied to claim 5, above, and further in view of Maghsoodi, et al., US 2016/0032141 A1.

Claim 6. Modified Hunt teaches or suggests the method of claim 5, but not further comprising: capturing overflow of the gel of the annealing material from the absorber layer and recirculating the gel of the annealing material that is captured to the application roller.  
Maghsoodi teaches a roll-to-roll coating system, and further teaches that excess / overflow material can be collected off the ends of the rollers and recirculated (see ¶326).
Therefore, at the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to capture overflow of the gel of the annealing material from the absorber layer and recirculating the gel of the annealing material that is captured to the application roller in order to allow reuse / recirculation of excess material.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Hunt, et al., US 2011/0315221 A1, in view of Niles, et al., "Chemical reactivity of CdCl2 wet-deposited on CdTe films studied by X-ray photoelectron spectroscopy." Applied Surface Science 136.3 (1998): 221-229, and Kaelin, et al. "Low-cost CIGS solar cells by paste coating and selenization." Thin Solid Films 480 (2005): 486-490, as applied to claim 1, above, and further in view of Gupta, et al., US 2013/0130433 A1.

Claim 13. Modified Hunt teaches or suggests the method of claim 1, but not comprising exposing an absorber layer to a reducing environment, while the absorber layer is annealed.  
Gupta teaches a CdTe solar cell with a CdCl2 layer applied over the CdTe layer before annealing (see ¶¶20-21). Gupta teaches the oven used for annealing be a controlled ambient oven, in which load/exit locks or gas curtains are used to control internal oxygen levels to keep oxygen out and cadmium chloride in; optionally, forming gas could be used in the oven 200 to control oxygen at very low levels (see ¶21).
Therefore, at the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have the annealing comprise exposing an absorber layer to a reducing environment, while the absorber layer is annealed in order to control oxygen at very low levels. 
 
Claims 15-17 and 32-33 are rejected under 35 U.S.C. 103 as being unpatentable over Hunt, et al., US 2011/0315221 A1, in view of Niles, et al., "Chemical reactivity of CdCl2 wet-deposited on CdTe films studied by X-ray photoelectron spectroscopy." Applied Surface Science 136.3 (1998): 221-229, and Kaelin, et al. "Low-cost CIGS solar cells by paste coating and selenization." Thin Solid Films 480 (2005): 486-490, as applied to claims 1 and 19, above, and further in view of Lockett, et al., US 2014/0051237 A1.

Claim 15. Modified Hunt teaches or suggests the method of claim 1, but not wherein the thickening agent is Methyl Cellulose.  
Instead, the prior art as a whole only teaches ethyl cellulose (see NPL Kaelin).
Lockett teaches a semiconductor ink composition; binders and thickeners may include ethyl cellulose, in addition to methyl cellulose, thus suggesting these as equivalents (see ¶327).
Therefore, at the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to replace ethyl cellulose with methyl cellulose, as this would have been the simple substitution of one known element for another, with reasonable expectation of success (in this case, one binder, thickener, and/or viscosity modifier for another, with reasonable expectation of success suggested by Lockett’s teaching of equivalence, and the use in inks). See MPEP §2143 B.

Claim 16. Modified Hunt teaches or suggests the method of claim 1, but not wherein the thickening agent is HydroxyPropyl Methyl Cellulose.  
Instead, the prior art as a whole only teaches ethyl cellulose (see NPL Kaelin).
Lockett teaches a semiconductor ink composition; binders and thickeners may include ethyl cellulose, in addition to hydroxyl propyl methyl cellulose, thus suggesting these as equivalents (see ¶327).
Therefore, at the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to replace ethyl cellulose with hydroxypropyl methyl cellulose, as this would have been the simple substitution of one known element for another, with reasonable expectation of success (in this case, one binder, thickener, and/or viscosity modifier for another, with reasonable expectation of success suggested by Lockett’s teaching of equivalence, and the use in inks). See MPEP §2143 B.

Claim 17. Modified Hunt teaches or suggests the method of claim 1, but not wherein the thickening agent comprises Propylene Glycol.
Instead, the prior art as a whole only teaches ethyl cellulose (see NPL Kaelin).
Lockett teaches a semiconductor ink composition; binders and thickeners may include ethyl cellulose, in addition to propylene glyocol, thus suggesting these as equivalents (see ¶327).
Therefore, at the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to replace ethyl cellulose with hydroxypropyl methyl cellulose, as this would have been the simple substitution of one known element for another, with reasonable expectation of success (in this case, one binder, thickener, and/or viscosity modifier for another, with reasonable expectation of success suggested by Lockett’s teaching of equivalence, and the use in inks). See MPEP §2143 B.
 Modified Hunt does not teach a ratio of the cadmium chloride to the Propylene Glycol in the gel of the annealing material, by weight, is greater than or equal to 0.1 to 1.  
However, Kaelin suggests the concentration of metal ions, which is related to the total weight of the metal ions per given volume of solution, affects the thickness of the deposited layer (see §3.1). Likewise, the weight of ethylcellulose affects the rheology of the resulting film for the desired printing application (see §2). Therefore, one of ordinary skill in the art would have optimized the weight of metal ions, and the weight of the thickening agent, in order to achieve the desired thickness, and thus loading, of CdCl2 (see Hunt, ¶35) and viscosity of the paste.
Therefore, at the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have ratio of the cadmium chloride to the Propylene Glycol in the gel of the annealing material, by weight, is greater than or equal to 0.1 to 1 in order to achieve the desired viscosity of the paste while achieving the desired thickness of the printed paste, in order to achieve the desired CdCl2 loading.

Claim 32. Modified Hunt teaches or suggests the method of claim 19, but not wherein the thickening agent is Methyl Cellulose.  
Instead, the prior art as a whole only teaches ethyl cellulose (see NPL Kaelin).
Lockett teaches a semiconductor ink composition; binders and thickeners may include ethyl cellulose, in addition to methyl cellulose, thus suggesting these as equivalents (see ¶327).
Therefore, at the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to replace ethyl cellulose with methyl cellulose, as this would have been the simple substitution of one known element for another, with reasonable expectation of success (in this case, one binder, thickener, and/or viscosity modifier for another, with reasonable expectation of success suggested by Lockett’s teaching of equivalence, and the use in inks). See MPEP §2143 B.

Claim 33. Modified Hunt teaches or suggests the method of claim 19, but not wherein the thickening agent is HydroxyPropyl Methyl Cellulose.  
Instead, the prior art as a whole only teaches ethyl cellulose (see NPL Kaelin).
Lockett teaches a semiconductor ink composition; binders and thickeners may include ethyl cellulose, in addition to hydroxyl propyl methyl cellulose, thus suggesting these as equivalents (see ¶327).
Therefore, at the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to replace ethyl cellulose with hydroxypropyl methyl cellulose, as this would have been the simple substitution of one known element for another, with reasonable expectation of success (in this case, one binder, thickener, and/or viscosity modifier for another, with reasonable expectation of success suggested by Lockett’s teaching of equivalence, and the use in inks). See MPEP §2143 B.

Claims 35-36 are rejected under 35 U.S.C. 103 as being unpatentable over Hunt, et al., US 2011/0315221 A1, in view of Niles, et al., "Chemical reactivity of CdCl2 wet-deposited on CdTe films studied by X-ray photoelectron spectroscopy." Applied Surface Science 136.3 (1998): 221-229, and Kaelin, et al. "Low-cost CIGS solar cells by paste coating and selenization." Thin Solid Films 480 (2005): 486-490, and DeLuca, et al., US 2011/0143492 A1.

Claim 35. Hunt teaches a method for treatment of an absorber layer on a layer stack for a photovoltaic device (see Hunt, Fig. 4) comprising:
preparing an annealing material comprising cadmium chloride (preparing liquid ink; see ¶¶41-42)
applying a coating of the annealing material to a surface of the absorber layer, wherein the absorber layer comprises cadmium and tellurium: 
forming a film by drying the annealing material applied to the absorber layer (solvent in liquid ink is evaporated prior to second heat treatment; see ¶¶42-43);
processing the absorber layer with the film in contact with the surface of the absorber layer.  
Hunt does not explicitly teach processing at an annealing temperature in a range of 350 ºC to 650 ºC for between 5 minutes and 60 minutes.
However, Hunt suggests the second thermal treatment 104 is performed at a temperature ranging from 300 ºC to 450 ºC at a time period ranging from 1 minute to 30 minutes (see ¶43).
Differences in temperature will not support patentability, as one of ordinary skill in the art would have determined of the optimum or workable ranges by routine experimentation, unless there is evidence indicating such temperature is critical. See MPEP §2144.05 II.
Therefore, at the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have the absorber layer is annealed at a temperature between 350 ºC and 650 ºC for between 5 minutes and 60 minutes, as this would have been the determination of the optimum or workable ranges by routine experimentation. 
Hunt does not teach the film of the annealing material comprises a thickening agent, wherein the annealing material has a viscosity in the range of 5 to 250 millipascal seconds.
Instead, Hunt notes that the liquid ink that includes CdCl2 may be printed or roller coated onto layer 132; the liquid ink may comprise CdCl2 in methanol (see ¶¶41-42).
Niles teaches that when CdCl2 in methanol is dried onto CdTe, the residue is known to cover the surface but have a non-uniform thickness (see §3); Niles uses a dip method to coat CdCl2, after which the methanol is dried (see §2).
Kaelin teaches a method of forming films using a printing method; while the films are of different materials than those described by Hunt and Niles, there is some similarity as the films contain metal halides dissolved in methanol (see §2). Kaelin notes that during coating, evaporation of the solvent leads to crystallization of halide salts, which can deteriorate local film stoichiometry (see §4); this is similar to the problem observed by Niles. Kaelin uses a binder of ethylcellulose in pentanol, which has a viscosity of 30-50 mPa s before addition to the precursor, in order to obtain a film with a higher viscosity; Kaelin’s paste can be broadly construed as a thickening agent which forms a paste, which appears equivalent to the claimed gel (see §2).
At the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have the annealing material comprise a thickening agent, wherein the annealing material has a viscosity in the range of 5 to 250 millipascal seconds, in order to prevent crystallization of halide salts, which can deteriorate local film stoichiometry.
Hunt does not teach a dosage of the film of the annealing material is between 0.15 mg/cm2 and 1.20 mg/cm2.
However, Hunt suggests a concentration of CdCl2 in a range of 1-20% of the mass of CdTe (see ¶35). Hunt also suggests the CdTe layer has a thickness ranging from 0.5 to 5 µm, which, for a density of 5.85 g/cm3, assuming same density of polycrystalline CdTe as bulk CdTe, giving a CdTe loading of 0.3 to 3 mg/cm2. Thus, the concentration of CdCl2 ranges from 0.003 mg/cm2to 0.6 mg/cm2.
Overlapping ranges are prima facie evidence of obviousness, absent a showing of criticality. See MPEP §2144.05.
At the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have a dosage of the film of the annealing material is between 0.15 mg/cm2 and 1.20 mg/cm2, as this would have been the selection of the portion of the prior art range corresponding to the claimed range.
Additionally or alternatively, at the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have a dosage of the film of the annealing material be between 0.15 mg/cm2 and 1.20 mg/cm2, in order to optimize the CdCl2 loading for a given thickness of the CdTe layer.
Hunt does not teach a ratio of the cadmium chloride to the thickening agent in the film of the annealing material, by weight, is in a range from 1:1 to 160:1 by weight.
However, Kaelin suggests the concentration of metal ions, which is related to the total weight of the metal ions per given volume of solution, affects the thickness of the deposited layer (see §3.1). Likewise, the weight of ethylcellulose affects the rheology of the resulting film for the desired printing application (see §2). Therefore, one of ordinary skill in the art would have optimized the weight of metal ions, and the weight of the thickening agent, in order to achieve the desired thickness, and thus loading, of CdCl2 (see Hunt, ¶35) and viscosity of the paste.
Therefore, at the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have a ratio of the cadmium chloride to the thickening agent in the film of the annealing material, by weight, be in a range from 1:1 to 160:1 by weight, in order to achieve the desired viscosity of the paste while achieving the desired thickness of the printed paste, and in order to achieve the desired CdCl2 loading.
Modified Hunt does not teach the absorber layer is doped with a group V dopant.
DeLuca teaches that CdTe can be doped p-type prior to halogen treatment by incorporation of a p-type dopant, including P, As, or Sb (see Fig. 8 and ¶¶59-65); the doping can be enhanced over prior art p-type doping methods (see ¶30).
Therefore, at the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have the absorber layer be doped wit ha group V dopant, prior to chloride treatment, in order to enhance the p-type doping of CdTe.

Claim 36.Modified Hunt teaches or suggests the method of claim 35, but not explicitly wherein the gel is heated to a temperature greater than or equal to 25 ºC and less than or equal to 200 ºC.  
However, Hunt teaches evaporating the solvent to form the layer (solvent in liquid ink is evaporated prior to second heat treatment; see ¶¶42-43). Additionally, differences in temperature will not support patentability, as one of ordinary skill in the art would have determined of the optimum or workable ranges by routine experimentation, unless there is evidence indicating such temperature is critical. See MPEP §2144.05 II.
Therefore, at the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have the gel be heated to a temperature greater than or equal to 25 ºC and less than or equal to 200 ºC, as this would have been the determination of the optimum or workable ranges by routine experimentation, in this case, evaporation of methanol. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM E MCCLAIN whose telephone number is (303)297-4253.  The examiner can normally be reached on M-F 8:30-4:30 MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allison Bourke can be reached on (303) 297-4684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/WILLIAM E MCCLAIN/Primary Examiner, Art Unit 1721